Citation Nr: 1643015	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  15-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection for hypertension is warranted.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service for more than 24 years with the United States Air Force ending with his retirement in October 1979.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver. Colorado.  

The issues of service connection for bilateral cataract; whether new and material evidence has been submitted to reopen the claim for service connection for residuals, status post left eye abrasion; whether new and material evidence has been submitted to reopen the claim for service connection for chronic conjunctivitis; and whether new and material evidence has been submitted to reopen the claim for service connection for presbyopia were also on appeal and addressed in a March 2015 statement of the case.  However, in an April 2016 statement, the Veteran, through his representative, withdrew his appeal of these issues.  Thus, these issues are no longer before the Board.  

In June 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open until August 6, 2016 to allow the Veteran to submit additional evidence.  However, to date, no additional evidence was submitted.  

The Board notes that this claim was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing symptoms.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied service connection for hypertension; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the July 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSIONS OF LAW

1.  The July 2008 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002 [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

2.  The additional evidence received since the July 2008 rating decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that the Veteran has not been afforded an examination in connection with his claim for hypertension; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to any complaints, findings, or diagnosis of hypertension.  Moreover, the first post-service medical evidence of a diagnosis of hypertension is many years after service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, given the lack of any in-service incidents or any competent evidence indicating that hypertension may be linked to service, the Board finds that a VA examination and/or opinion is not necessary to decide the claim for service connection for hypertension.  

II.  New and Material Evidence

The Veteran is seeking to reopen his claim for service connection for hypertension.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for hypertension in a December 1979 rating decision because there was no current diagnosis of hypertension.  The RO continued to deny the claim in an August 1995 rating decision because new and material evidence had not been submitted.  Again, in July 2008, the RO reopened the claim for service connection as there was evidence of a current diagnosis, but continued to deny the claim on the merits.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the July 2008 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

Since the July 2008 rating decision, additional evidence has been associated with the claims file, including additional statements and Board hearing testimony from the Veteran as well as additional private and VA clinical records.  The additional treatment records document continuing treatment for hypertension, but do not provide any sort of etiological opinion.    

In his statements of record and at the Board hearing, the Veteran testified that he has been experiencing continuing symptoms associated with his hypertension since service, namely dizziness and light-headedness.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, the Veteran has testified that he has experienced ongoing symptomatology since service.  Thus, given the Veteran's lay statements and hearing testimony, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, the evidence received since the July 2008 rating decision is new and material as it is not redundant of evidence already in the record in July 2008, and relates to the unestablished fact of whether the Veteran's hypertension may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection

In light of reopening the Veteran's claim for service connection for hypertension, the Board now turns to whether service connection is warranted.  The Veteran has primarily indicated that his hypertension is a continuation of or somehow related to low blood pressure that he experienced in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, as hypertension is one of the diseases enumerated under at 38 C.F.R. § 3.309(a), service connection may be established based on continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although service treatment record do document complaints of dizziness as well as findings of hypotension, such records are silent with respect to any complaints, findings of diagnosis of hypertension or elevated blood pressure readings.  

Post-service, an October 1980 clinical record showed an assessment of benign positional vertigo.  The Veteran was afforded a VA examination in April 1981, the Veteran reported dizziness and light-headedness for 7 to 8 years.  The examiner noted that the Veteran was negative for hypertension.  The examiner gave an assessment of dizziness, etiology unknown.    

The Veteran was afforded periodic service medical examinations in October 1987 and January 1992.  Both examiners were silent with respect to any findings of hypertension.  Moreover, in contemporaneous medical histories, the Veteran expressly denied any history of high or low blood pressure.  

Follow up VA clinical records dated in 1995 and 1996 are also silent with respect to any findings of hypertension or elevated blood pressure readings.  

The Veteran underwent another VA examination in June 1995.  His dizziness was again attributed to postural hypotension.  

Follow up VA clinical records in 1991 and 2002 show that the Veteran denied any history of hypertension.  The first indication of any finding of hypertension is approximately in September 2005 when a private clinical record noted elevated blood pressure.  However, the Veteran subsequently sought treatment at VA that same month, the VA examiner noted that a private doctor had diagnosed the Veteran with hypertension and started medication.  The Veteran was concerned with being diagnosed with hypertension as his blood pressure had always been normal or low in the past.  The examiner indicated that blood pressure was normal after being off antihypertensive medication for two days.  The examiner also reviewed blood pressure readings dated back to 2004, which had all been excellent.  Thus, the examiner found that the Veteran could discontinue to medication.   Nevertheless, follow up private records in March 2006 do show an assessment of hypertension and that the Veteran was continuing medications.  However, follow up private treatment records in 2007 indicate that the Veteran was prehypertensive.  Nevertheless, subsequent VA clinical records do list hypertension on the current problem list.  

A January 2013 clinical record showed that the Veteran reported pain in the right ear since service, which was accompanied by dizziness, light-headedness and occasional tinnitus.  There was no mention of these symptoms being associated with hypertension. 

In support of his claim, the Veteran submitted a January 2013 statement from his private physician indicating that the Veteran was under their care for hypertension.  However, no etiological opinion was provided.  

Based on the evidence of record, the Board must find that, as there is no evidence of hypertension in service or for many years after service, service connection is not warranted.  In this regard, the first medical evidence of a diagnosis of hypertension is not until approximately September 2005, approximately 26 years after service.  Importantly, even at that time, it was not clear whether the Veteran actually had hypertension given that he was removed from his medication and subsequent records indicate that he was prehypertensive.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Additionally, there is no evidence of hypertension within one year of discharge so the service incurrence of such may not be presumed.  Importantly, an April 1981 VA examination, well over a year after discharge, showed that the Veteran was negative for hypertension.  Further, again, the first post service medical evidence of hypertension was many years after the Veteran's retirement from service.  As such, there is no competent medical evidence of pertinent symptoms since service.  See Walker, cited above.  

Again, the Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran has reported ongoing symptoms of dizziness and light-headedness and while the medical evidence does document such symptoms since service, these symptoms have been attributed to other disorders, such has hypotension or ear pain, as opposed to hypertension.  Again, the medical evidence is silent for any findings of hypertension for many years.  Moreover, the Veteran has asserted that his hypertension is related to findings of low blood pressure or hypotension since service; however, he is not competent to directly link his current hypertension to findings of low blood pressure in service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

Moreover, the Board also finds it significant that the Veteran expressly denied any history of hypertension for many years after service as documented in the post-service medical records.  As such, any current assertions that he has had hypertension since service are outweighed by his contemporaneous statements during the course of seeking treatment that expressly denied any such diagnosis.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In sum, aside from the Veteran's and his representative's unsupported assertion that his current hypertension is related to findings of low blood pressure in service, there is otherwise no competent lay or medical evidence even suggesting an association between the Veteran's hypertension and service.  At no point during the course of the appeal has the Veteran provided any evidence suggesting a link between hypertension and low blood pressure in service.  In fact, these are two distinct disorders.  Significantly, there is no medical evidence showing a diagnosis of hypertension for approximately 26 years following the Veteran's retirement from service.  Again, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 



ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; however, service connection for hypertension is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


